TO BE PUBLISHED


               ,i5tyrrtur Gild of 7/ rtifttritv
                              2014-SC-000289-KB


JASON P. PRICE                                                           MOVANT
KBA Member No. 89665




V.                            IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                           RESPONDENT



                             OPINION AND ORDER

      Jason P. Price was admitted to the practice of law in the Commonwealth

of Kentucky on May 1, 2003. Price's KBA No. is 89665, and his bar roster

address is 225 Main Street 1A, Williamsburg, KY 40769.

      On August 21, 2014, this Court issued a private reprimand with

conditions. One of those conditions was that Price attend and complete an

Ethics and Professionalism Enhancement Program (EPEP). In the event Price

failed to meet the conditions, the order provided for conversion of the private

reprimand to a public one.

      Price's private reprimand arose from charges contained in two separate

files. In KBA File No. 21372, Price was charged with failure to keep a client

informed; failure to promptly comply with requests for information; charging an

unreasonable fee; and failure to provide information to the KBA. Price disputed

all but the last charge, which arose from his failure to respond to the other

charges.
      In KBA File No. 21709, Price was also charged with failure to promptly

comply with requests for information; charging an unreasonable fee; failure to

provide information to the KBA; and engaging in conduct involving dishonesty,

fraud, deceit, or misrepresentation. Price admitted to the failure to provide

information to his client and to failure to provide information to the KBA but

denied the other charges.

      On May 13, 2015, the Kentucky Bar Association (KBA) filed a motion

asking this Court to issue an order requiring Price to show cause why we

should not convert the previously issued private reprimand into a public one.

In support of that motion, the KBA stated that Price had not attended the May

13, 2015 EPEP, which was the first available program following this Court's

August 2014 order.

      On May 26, 2015, the KBA filed an amended motion stating that Price,

apparently anticipating the EPEP condition, attended the April 25, 2014

program. However, the KBA noted that Price had not paid for that program

despite having been advised that payment was a necessary requirement for

successful completion of the program. The KBA also noted that Price had been

advised of the April 17, 2015 program and reiterated that he failed to attend

that program.

      In response to the show cause order, Price indicated that he had enrolled

in an eight-month residential treatment program on March 16, 2015. A report

from the treatment program's director indicates that Price has been compliant




                                        2
and has had no disciplinary problems. Therefore, Price asks this Court to hold

the KBA's motion in abeyance. We decline to do so.

       Price's enrollment in a residential treatment program is laudable and

would possibly have prevented him from attending the April 17, 2015 EPEP.

However, Price has offered no excuse for his failure to pay for the EPEP he

attended in 2014. 1 Because Price has not offered any reason why he failed to

pay for the 2014 EPEP, despite being able to continue practicing law for 11

months following attendance, we discern no reason to deny the KBA's motion.

Thus, we hereby convert the August 2014 private reprimand into a public

reprimand.

      Therefore, it is hereby ORDERED,

      Jason P. Price, KBA Member Number 89665, is publicly reprimanded.


All sitting. All concur.

ENTERED: August 20, 2015.




                                       3